UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7281


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LIVINSON BRUMAIRE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-8)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Livinson Brumaire, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Livinson      Brumaire      appeals         a     district       court      order

denying    his   motion    for    a   sentence        reduction          under    18   U.S.C.

§ 3582(c)    (2006).      The    district       court       found    Brumaire       was   not

eligible for a reduction because he was responsible for more

than 4.5 kilograms of crack cocaine.                  We affirm.

            We    find    the    district       did   not     abuse        its    discretion

denying    Brumaire’s      motion     for   a    sentence          reduction.          United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of    review).        Accordingly,          we        affirm    the    district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and     argument       would       not    aid     the   decisional

process.

                                                                                    AFFIRMED




                                            2